Citation Nr: 0925698	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  04-22 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in 
the Army National Guard from November 1973 to February 1974; 
and had subsequent periods of ACDUTRA and inactive duty for 
training (INACDUTRA) in the Army Reserves from October 1979 
to December 1997.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from a March 2004 rating decision 
in which the RO reopened and confirmed the previous denial of 
service connection for low back pain, status post partial 
laminectomy.

In July 2007, the Board remanded the claim for further 
development.

In a September 2008 decision, the Board determined that new 
and material evidence had been received, reopened and 
remanded the recharacterized claim for service connection for 
a low back disorder for a de novo review.  As noted in that 
decision, correspondence, dated December 2003, reflects that 
the claims file was lost.  Reasonable efforts were made to 
locate the file, but to no avail.  Therefore, the file was 
rebuilt, albeit, incompletely.  Accordingly, the Board will 
use the best evidence available, such as the rating decision 
that cites or describes missing evidence, in adjudicating the 
claim.  Marciniak v. Brown, 10 Vet. App. 198 (1997).


FINDING OF FACT

Although the record shows that the appellant sustained an in-
service injury to his back in March 1988, the most probative 
medical evidence of record weighs against a finding that the 
appellant's current low back disorder is related to service.




CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a low back disorder are not met.  38 U.S.C.A. 
§ 101, 1110, 1131, 5103, 5103A, 5701 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (Apr. 30, 2008).

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id.; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VA's 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

Collectively, in various letters dated in January 2004 and 
August 2007, the RO provided notice to the appellant 
explaining what was needed to reopen and substantiate a claim 
for service connection consistent with the requirements of 
38 C.F.R. § 3.159 and the holding in Dingess/Hartman.  These 
letters informed the appellant of what information and 
evidence must be submitted by him and what information and 
evidence would be obtained by VA.  After the appellant and 
his representative were afforded opportunity to respond to 
the notice identified above, the March 2009 supplemental 
statement of the case (SSOC) reflects readjudication of the 
claim on appeal.  Hence, while some of the notice was 
provided after the initial rating action on appeal, the 
appellant is not shown to be prejudiced by the timing of 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notice followed by 
readjudication of the claim, such as in a statement of the 
case or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of 
available service treatment records, Social Security 
Administration (SSA) records, VA and private treatment 
records, and the report of a VA examination.  Also of record 
are copies of various written statements provided by the 
appellant or by his representative, on his behalf.  In light 
of the above, there is no indication that there is additional 
existing evidence to obtain or development required to create 
any additional evidence to be considered in connection with 
the claim on appeal.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  Prejudicial error occurs in the 
context of VA notice only when such error affects "the 
essential fairness of an adjudication" or "has the natural 
effect of producing prejudice."  Dunlap v.  Nicholson, 21 
Vet. App. 112, 118 (2007); see also Shinseki v. Sanders, 129 
S. Ct. 1696 (2009) (holding that a party alleging defective 
notice has the burden of showing how the defective notice was 
harmful).

II.  Analysis

The appellant contends that service connection should be 
awarded for an injury to his back which occurred while he was 
on ACDUTRA in 1988.

Specific to the appellant's Army Reserves and Army National 
Guard service, the applicable legal authority permits service 
connection only for a disability resulting from a disease or 
injury incurred in or aggravated coincident with ACDUTRA, or 
for disability resulting from injury during INACDUTRA.  See 
38 U.S.C.A. § 101(22), (23), (24); 38 C.F.R. § 3.6.

The term veteran means "a person who served in the active 
military, naval, or air service," and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active 
military, naval, or air service" includes active duty, any 
period of ACDUTRA during which an individual was disabled or 
died from a disease or injury incurred or aggravated in line 
of duty, and any period of INACDUTRA during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24).

Therefore, for disorders claimed to have been incurred or 
aggravated during ACDUTRA or INACDUTRA, the appellant must 
establish a service-connected disability in order to achieve 
status as a veteran.  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).

Service connection usually requires competent evidence 
showing: (1) the existence of a present disability; (2) in- 
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Considering the claim for service connection for a low back 
disorder in light of the record and the governing legal 
authority, the Board finds that the claim must be denied.

A review of the appellant's service treatment records reveals 
that a record dated March 25, 1988 shows that the appellant 
injured his back while a field wireman in the Army Reserves, 
when he pulled his back while pulling a 26-pound cable, and 
was diagnosed with lumbosacral strain with some spasms.  An 
April 1, 1988 USAR Individual Sick Slip corroborates this 
diagnosis and shows that the appellant had residual pain on 
bending and moving; while a record for the 324th Signal 
Company from that month also notes the appellant's continued 
complaints of pain and gives an assessment of resolving 
lumbosacral strain. 

Most of the private medical records and the SSA records show 
that the appellant sustained a civilian work-related accident 
on September 14, 1994, when a 600-pound. roll of cloth fell 
on him and struck him in the back.  It was this incident that 
the appellant initially attributed his back pain to during 
most of his subsequent doctors' visits.  Following that he 
had surgery on his back related to the work-related 
accident/injury.  Neither this accident nor subsequent 
surgery was during a period of ACDUTRA or INACDUTRA.  A 
private treatment record dated June 7, 1995 reflects a 
history of an injury on September 14, 1994, when a 600-pound 
roll of cloth fell on the appellant's back.  An October 1995 
electromyography (EMG) was positive for left fifth pattern 
radiculopathy and on the right at L5.  November 1995 x-rays 
revealed a herniated nucleus pulposus at L4-L5.  In November 
1995, he underwent a lumbar microdiscectomy that revealed a 
large herniated disc with nerve root compression.  On June 
17, 1996, an orthopedic note shows a diagnosis of herniated 
nucleus pulposus lumbar mostly.  An August 1997 Oconee 
Memorial Hospital emergency department (ED) reflects that the 
appellant went to the ED one week after sustaining a back 
strain.  The appellant gave a history of lifting a heavy 
object off the back of a truck at work on the morning of 
August 20, 1997.  Shortly after, he developed lumbar pain, 
which had persisted.  The appellant also gave a history of 
prior lumbar surgery with some numbness radiating down his 
left lateral thigh.  On examination, there was mild 
paraspinous lumbar tenderness.  Motor and sensory 
examinations were within normal limits.  The impression was 
that he appeared to have suffered a lumbosacral strain.  It 
was recommended that he do no heavy lifting for five days.  

However, during a June 2000 consultation examination for SSA 
benefits conducted by Dr. G.B., the appellant gave a medical 
history of the onset of his back pain with his injury in 
March 1988.  Dr. G.B. diagnosed the appellant with "chronic 
root injury to the left lower extremity, most likely S1, 
following low back injury in 1980's, with aggravation of the 
injury in early 2000."  

An independent medical evaluation report regarding his back 
performed in October 2000 for SSA benefits reflects that the 
appellant had a long-standing history of pain in his back and 
left leg and most recently he had a history of injuring his 
back at work in February 2000.  At that time, the appellant 
stated that he was working at Westpoint Stevens and was 
pushing and pulling on some heavy barrels and developed pain 
in his back which progressively increased both in his back as 
well as his leg and had persisted up until the evaluation.  
He also reported that he was terminated from his job shortly 
after that injury and had not been back to work since then.  
The appellant stated that he originally injured his back 
while in the Army and that he had had a work-related injury 
with a herniated disc at L4-L5 and had had an L4-L5 
microdiscectomy in November 1995.  He indicated that he had 
improved following the operation although his pain never 
completely went away and that he did fairly well up until his 
more recent injury.  A February 2000 VA MRI of the lumbar 
spine reveals post-surgical changes at L4-L5 with a recurrent 
annular bulge and neuroforaminal stenosis at L4-L5.  The L5-
S1 disc was normal on the study and the L3-L4 disc showed 
some early degenerative changes.  March 2000 EMG and nerve 
conduction studies (NCS) showed left S1 radiculopathy 
compatible with the appellant's absent left ankle reflex 
present on the evaluation.  A July 2000 VA lumbar myelogram 
and a post myelogram CT reflected bulging discs with moderate 
canal stenosis at L3-L4 and at L5-S1, as well as the post-
surgical changes and bulging disc at L4-L5.  The impression 
included multilevel degenerative lumbar disc disease, status 
post discectomy with post laminectomy syndrome L4-L5, left, 
and left S1 radiculopathy.  This SSA examiner added that the 
appellant's present condition definitely pre-existed his 
work-related injury of February 2000, although aggravation of 
that underlying condition by his work-related incident is a 
reasonable assumption.

A May 2001 magnetic resonance imaging (MRI) of the 
lumbosacral spine following an L4-L5 laminectomy, revealed no 
evidence of recurrent disc degenerative arthritis at L4-L5.  
There was degenerative arthritis at L4-L5.

During a November 2008 VA examination, the appellant gave a 
history that, following his release from ACDUTRA, he stayed 
in the Reserves and did various jobs but nothing specifically 
that he could label as an occupation until 1993, when he went 
to work in a textile plant.  He recounted that, while at Fort 
Gordon in "March 1984" he was working in the field pulling 
a cable out of a reel and strained his back.  He went to the 
Eisenhower Army Medical Center, where he was examined, and he 
was out in the field within three or four days on muscle 
relaxants.  He stated following that he was placed on a 
profile to do no bending or lifting, but he did return to his 
Reserves unit.  The appellant reported that he stayed on 
light duty and finished his ACDUTRA and retired in June 1998.  
He stated that, when he was working in a textile plant in 
1994, a roll of cloth fell on him while he was sitting in a 
chair and had backed up against the roll.  Following this 
incident, he had surgery on his back.  At that time, he was 
having pain in his lower back to the left side with radiation 
down to the toes.  Following an MRI, a private neurosurgeon 
in Greenville performed surgery on his back.  The appellant 
reported that he has never returned to work since then and 
that he began drawing SSA benefits, adding that it was 
considered a workman's compensation injury and that he was 
placed on 100 percent disability.  He has been followed by VA 
since 2000.  He had surgery on his neck in 2004.  Following a 
claims file review and an examination, the diagnoses included 
mild residual left lumbar radiculopathy based on symptoms and 
decreased ankle jerk on the left side and degenerative 
arthritis of the lumbosacral spine.  In an addendum, the 
examiner noted that new x-rays showed mild multilevel 
degenerative changes at L1, L2, L3-L4, and L4-L5 with minimal 
retrolisthesis at L5-S1.  

This examiner opined that "it is NOT as least as NOT that 
the degenerative arthritis of the lumbar spine and residual 
radiculopathy are due to the result of the back injury the 
[appellant] sustained while on active duty but is due to the 
injury the [appellant] sustained in 1994 when he was struck 
by" a 600-pound roll of cloth which fell on him injuring his 
back and resulting in surgery on his back approximately one 
month later, adding that the musculoskeletal and nerve root 
disorder affecting the lumbosacral spine in likely as not a 
result of the work-related injury that the appellant 
sustained in September 1994 and the subsequent back surgery.  
The examiner based the above opinion on a review of the 
records and obtaining a history from the appellant and the 
close time proximity of the injury the appellant sustained in 
1994 while working in a civilian work capacity and the 
following surgery.  The injury mentioned while pulling a 
cable did not show any follow-up documentation of significant 
problems related to that until the injury of September 1994.  

The Board notes that there is no persuasive medical evidence 
of a nexus between the appellant's current low back 
disability and military service.  Although there are 
notations of the appellant's self-reported history of an 
injury in the Reserves during a June 2000 SSA examination, an 
October 2000 SSA evaluation, and a November 2008 VA 
examination, there is no probative medical evidence linking 
his current low back disability to service.  Any statements 
of the appellant that he has a low back disability as a 
result of an in-service injury are not transformed into 
"competent medical evidence" merely because the transcriber 
of the statements happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Thus, the Board 
finds the June 2000 SSA examiner's diagnosis that the 
appellant has a "chronic root injury to the left lower 
extremity, most likely S1, following low back injury in 
1980's, with aggravation of the injury in early 2000" 
unpersuasive.

By contrast, the Board finds more probative the opinion of 
the November 2008 VA examiner.  Clearly, the November 2008 VA 
examiner reached his conclusions only after examination of 
the appellant, and review of the appellant's service and 
post-service records.  The Board finds that the November 2008 
opinion is the most persuasive medical opinion that 
specifically addresses the question of whether the 
appellant's current low back disability is of service origin, 
that is, due to an in-service injury.  Not only is the VA 
examiner's opinion consistent with the majority of the 
appellant's post-service medical records linking his current 
low back disability primarily to an initial work-related 
injury sustained on September 14, 1994 and subsequent surgery 
but also to additional injuries in August 1997 and February 
2002 which appear to have aggravated his low back condition.  
As this examiner noted the in-service cable pulling did not 
show any significant follow-up treatment.  The last service 
treatment record related to the March 1988 injury was in 
April 1988 which revealed that the appellant's lumbosacral 
strain was resolving.  The absence of any complaints, or 
treatment for complaints,  of the low back between April 1988 
and September 1994 is telling.  Thus, the Board finds that 
this medical opinion-which weighs against the claim-is 
entitled to more weight.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).

In addition to the medical evidence, the Board has considered 
the appellant's statements and those of his representative, 
on his behalf; however, none of this evidence provides a 
basis for allowance of the claim.  Matters of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As neither the appellant nor his representative is 
not shown to be other than a layperson without the 
appropriate medical training and expertise, they are not 
competent to render a probative (persuasive) opinion on a 
medical matter.  See, e.g., Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


